Citation Nr: 1756798	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-10 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral hip strain.

3.  Entitlement to service connection for bilateral ankle sprain.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for restless leg syndrome.

6.  Entitlement to service connection for sinus bradycardia.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for asthma.

10.  Entitlement to an initial rating in excess of 10 percent for lumbar spine sprain.

11.  Entitlement to an initial rating in excess of 10 percent for left knee sprain.

12.  Entitlement to an initial compensable rating for right knee sprain.

13.  Entitlement to an initial rating in excess of 10 percent for right leg shin splints.

14.  Entitlement to an initial rating in excess of 10 percent for left leg shin splints.

15.  Entitlement to an initial compensable rating for dysautonomia with near-syncope.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript is of record.

The issues of entitlement to service connection for bilateral hip strain, chronic ankle sprain, obstructive sleep apnea, and restless leg syndrome, sinus bradycardia, headaches, sinusitis, and asthma, as well as the higher ratings for lumbar spine sprain, left and right knee sprains, left and right shin splints, and dysautonomia with near-syncope are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pes planus pre-existed service and was not aggravated therein.


CONCLUSION OF LAW

The criteria for service connection for pes planus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran seeks service connection for bilateral pes planus.  For the reasons that follow, the Board finds that service connection is not warranted.

The August 2011 VA examination report provides a current diagnosis of bilateral pes planus.

The Veteran's service treatment records are incomplete.  Significantly, absent from the available records is an initial examination conducted at the time of acceptance and enrollment into service that would document any pre-existing conditions.  The evidence of record, however, shows that the pes planus pre-existed service.  For example, a private treatment record dated August 2004 shows a diagnosis of pes planus and indicates that he was fitted for custom orthotics to treatment the condition.  Moreover, the Veteran has reported that his pes planus pre-existed service and that he wore arch supports to treat the condition prior to service.  See, e.g., April 2017 Board Hr'g Tr. 4-5.  The Veteran is therefore not considered sound upon entrance into service with regard to the condition of pes planus.  

A review of the available service treatment records does not show that he sought treatment for his pes planus.  The disability is noted in the records but always in relation to treatment for a separate disability the Veteran believes may be related.  See, e.g., STR (11/5/2009) (Veteran believes his pes planus caused his shin splints; pes planus is noted to be mild and asymptomatic) and STR (1/21/2010) (Veteran believes his pes planus and not using arch supports in his basketball shoes may have caused his low back pain).  

The Veteran underwent a VA examination in August 2011.  The examination report shows the date of onset of this condition was in childhood.  The Veteran reported that he had worn inserts since the 6th grade and that his bilateral foot pain increased during basic training with carrying rucksacks, running, and wearing ill-fitting shoes/boots.  In an addendum opinion, the examiner opined that the pes planus disability clearly and unmistakably pre-existed service and was not aggravated beyond its natural progression during service.  The examiner reasoned that the evidence that showing complaint and treatment for pes planus during service is consistent with the natural progression of pes planus.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He reported that he was not issued arch supports during service but went out to Walmart and bought some; he did not believe they helped much.  Board Hr'g Tr. 3-4.  He reported that his flat feet were aggravated during service by wearing boots and tennis shoes and running.  Id. at 6.  When asked to describe his pes planus symptoms during service, he described ankle pain and swelling.  Id. at 7-8.

The Veteran is competent to relate the nature of his pes planus symptoms; however, he is not competent to distinguish whether those symptoms relate to the natural progression of a disability or represent a chronic aggravation of the disability.  The August 2011 VA examiner's opinion is both competent and probative in this regard as he was able to examine and interview the Veteran, as well as consider the service records.  His opinion sufficiently informs the Board that a nexus cannot be established as this pre-existing condition was not chronically aggravated by service.  Thus, this evidence weighs against the claim.  The evidence weighing in favor of the occurrence of aggravation during service is the Veteran's lay statements, which the Board has found not competent.

In summary, the Board finds that the Veteran's pes planus pre-existed service and was not aggravated therein.  There is no doubt to be resolved; service connection for pes planus is not warranted.

ORDER

Service connection for pes planus is denied.


REMAND

I. Service Connection Claims

Bilateral Hip Strain, Bilateral Ankle Sprain, Obstructive Sleep Apnea and Restless Leg Syndrome

The Veteran seeks service connection for a bilateral hip strain, bilateral ankle sprain, obstructive sleep apnea and restless leg syndrome.

An August 2011 VA examination report provides current diagnoses of bilateral hip strain, chronic bilateral ankle sprain, obstructive sleep apnea and restless leg syndrome.

The Veteran's service treatment records are incomplete.  Significantly, absent from the available records is an initial examination conducted at the time of acceptance and enrollment into service that would document any pre-existing conditions.  The Board notes that a January 2011 private treatment record shows the Veteran reported he had a longstanding history of bilateral ankle instability from playing basketball in high school.  The record does not provide clear and unmistakable evidence that a hip condition pre-existed service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran should be considered sound, with regard to the claimed hip and ankle conditions, obstructive sleep apnea, and restless leg syndrome, upon entrance into service.  38 U.S.C. § 1111.

A review of the available service treatment records does not show any complaints, treatment, or diagnoses of a hip or ankle condition.  The service treatment records do show that he complained of trouble sleeping in November 2009.  The Veteran did not otherwise complain of- or receive treatment for- any related symptoms during service.  

A post-service September 2010 private treatment record shows that the Veteran reported joint pain, to include in the hips and ankles, for approximately one year.  Additionally, the Veteran underwent a private sleep study in September 2010.  He reported shortness of breath, fatigue, loud snoring, and witnessed episodes of apnea.  He reported that he had experienced symptoms for the past year.  He described the symptoms as moderate in severity.  He underwent a sleep study, which resulted in diagnoses of obstructive sleep apnea and restless leg syndrome.  The results of the sleep study showed a diagnosis of obstructive sleep apnea and mild periodic limb movement disorder, manifested by leg jerks while sleeping.  

As noted, the August 2011 VA examination report shows a diagnosis of a bilateral hip strain and chronic bilateral ankle sprain.  During the examination, the Veteran attributed his hip problems to the combination of physical training during service without the use of arch supports for his flat feet.  The VA examiner did not provide a linkage opinion for these conditions.  The August 2011 VA examination report recharacterized mild periodic limb movement disorder as restless leg syndrome.  [The Board will refer to this disability as restless leg syndrome but it is understood that mild periodic limb movement disorder refers to the same condition.].  A linkage opinion is needed for these diagnoses as well.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge that his hip and ankle conditions were caused by the physical rigors of service; he denied acute injuries. 

Remand for nexus opinions are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Sinus Bradycardia

The Veteran seeks service connection for sinus bradycardia.  Sinus bradycardia was diagnosed in service after undergoing an electrocardiogram (EKG).  See STR (11/13/2009).  The Veteran underwent a VA examination in August 2011 and a VA medical opinion was provided in October 2011.  The examiner noted sinus bradycardia was documented in the service record, and that the current finding of sinus arrhythmia with bradycardia is at least as likely as not the same finding as noted in service.  However, the examiner explained that the sinus arrhythmia is caused by an aberrant electrical conduction defect originating at the sinus node.  The examiner further reasoned that because the Veteran had a history of sinus arrhythmia as a child, the sinus bradycardia did not originate during service.  

This opinion suggests that the Veteran may have had a pre-existing condition of sinus bradycardia prior to entering service.  However, the opinion does not whether the evidence is clear and unmistakable that the current disability both pre-existed and was not aggravated during service.  An addendum is needed in this regard.

At the April 2017 Board hearing, the Veteran also asserted that this condition was secondary to his service-connected dysautonomia with near-syncope.  Medical clarification is needed as to this assertion as well.  Remand for an addendum opinion is warranted.  38 C.F.R. § 4.2.

Headaches

The Veteran seeks service connection for headaches.  A review of his service treatment records shows complaints of headaches, typically in conjunction with acute cold-like illnesses.  See, e.g., STR (2/22/2010) (Veteran sought treatment for cold, headaches, cough (sick), and knee pain and was diagnosed with an upper respiratory infection, sinusitis, joint pain localized in the knees, and dyspnea).  In September 2010, he sought treatment from a private physician and reported intermittent headaches.  In August 2011, he underwent a VA examination.  He reported the onset of throbbing headaches upon awakening during basic training.  He reported that he slipped when getting off the bus at basic training and hitting the back of his head but no treatment was required and there was no loss of consciousness.  He reported that his current headaches are sharp and intermittent in bitemporal area and are usually triggered by cigarette smoke.  He reported that his headaches usually improve with sleeping and oral medication.  The examiner diagnosed chronic tension headaches; however, no linkage opinion was provided.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He reported that he had never had consistent migraine headaches prior to service.  Board Hr'g Tr. 35.  He reported that he believed his headaches are possibly related to his obstructive sleep apnea, syncope, and hitting his head during basic training.  Id. at 34.

Remand is required for a new examination.  38 C.F.R. § 4.2.  The examiner is asked to describe the nature and etiology of the Veteran's headaches.  For the purposes of offering an opinion, the examiner may assume that the Veteran hit the back of his head during basic training as he has described.  The examiner should also provide an opinion as to a secondary theory of causation related to the obstructive sleep apnea and the dysautonomia with near-syncope.

Sinusitis

The Veteran seeks service connection for sinusitis.  A review of his service treatment records does show treatment for this condition during service.  See, e.g., STR (12/11/2009, 2/22/2010).  At the time of the August 2011 VA examination, the Veteran reported no sinus symptoms; the examiner did not evaluate him for sinusitis.  In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He reported that he has not been treated for sinusitis in the last few years but he did go to sick call for it during service.  Board Hr'g Tr. 27-28.  He reported that he has generally self-treated the condition because his insurance is not great.  Id. at 28.  The Veteran's representative also asserted that the Veteran's sinus problems could be secondary to his obstructive sleep apnea because the CPAP machines can cause sinus issues.  Id. at 29.

The Veteran's statements are sufficient to indicate that he may have had recurrent sinusitis since discharge.  The service treatment records also note recurrent treatment for this disability during service.  Accordingly, the evidence indicates that he may have a current disability related to active service.  VA has a duty to assist the Veteran in substantiating his claim by providing a VA examination.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner need not consider the secondary theory of entitlement concerning the use of a CPAP machine to treat obstructive sleep apnea.  This theory of entitlement, raised by the Veteran's representative, finds no factual basis in the evidence of record, to include the Veteran's statements.  It is purely speculative.  The law does not provide that such an assertion results in an automatic VA medical examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Asthma

The Veteran seeks service connection for asthma.  Private treatment records dated August and September 2004 show that the Veteran had a history of asthma prior to active service.  A review of his service treatment records shows that he experienced dyspnea and was prescribed an inhaler.  See, e.g., STR (2/22/2010).  During private treatment in September 2010, he reported that he was diagnosed with asthma during service and that he uses an inhaler when he needs it, usually after exposure to cigarette smoke.  The Veteran underwent a VA examination in August 2011.  It was noted that he had a history of asthma since childhood, with the last asthma attack occurring in 3rd grade and resulting in emergency room treatment but no hospitalization.  The Veteran reported that symptoms began again about two years ago while running for physical training, becoming fatigued, overheated, and short of breath.  The examiner diagnosed chronic asthma with mild obstructive pulmonary disease.  The examiner did not provide a linkage opinion.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He reported that he was never diagnosed with asthma prior to service.  Board Hr'g Tr. 37.  He reported going to sick call during service with bad wheezing episodes and that he was provided an inhaler.  Id. at 35.  He reported that the doctors suggested he had asthma.  Id.

The Veteran's service treatment records are incomplete.  Significantly, absent from the available records is an initial examination conducted at the time of acceptance and enrollment into service that would document any pre-existing conditions.  Private treatment records dated August and September 2004, however, show that this disability did pre-exist entrance into service.  The Veteran's statements to the contrary, to include those provided in testimony before the undersigned Veterans Law Judge, are afforded no probative value because they are affirmatively contradicted by his own private medical records.  The Veteran is not considered sound upon entrance into service with regard to asthma.

Service connection for a pre-existing disability may be granted where the disability was aggravated during active service.  The August 2011 VA examiner did not provide a linkage opinion and the record does not otherwise contain a competent opinion concerning aggravation.  Remand for such an opinion is warranted.  38 C.F.R. § 4.2.  

II. Increased Rating Claims

The Veteran seeks increased initial evaluations for his service connection lumbar spine sprain, left and right knee sprains, left and right shin splints, and dysautonomia with near-syncope.  

During the April 2017 Board hearing, the Veteran testified that his back, knees, and shins have all worsened since they were evaluated during the August 2011 VA examination.  Board Hr'g Tr. 10-12.  He reported a combination of increased pain, swelling, and some limitation of motion.  Id. at 12.  Specifically with regard to the back, he described flares of pain and limitation of motion that occur after extended physical labor and no more than three times per month.  Id. at 12-15.  During such flares he will not bend down to put on his shoes.  Id.  He described the flares as "It's not like I can't move at all but what I mean is when I got past maybe 25 or 30 degrees I feel a lot of tension building up."  Id. at 13.  Based on such statements, the Board finds that the Veteran's back, knee, and shin disabilities have likely worsened and new examinations are warranted to ascertain their current severity.  38 C.F.R. § 3.327.

With regard to the dysautonomia with near-syncope, at the August 2011 VA examination the Veteran reported near-syncope spells occurring 5 to 6 times per week but not daily.  During the April 2017 Board hearing, he reported that near-syncope episodes occur multiple times each day, most frequently in the morning after waking up.  The increase in frequency of the near-syncope episodes demonstrates a material change in the disability.  Remand is required to ascertain the current severity of the disability.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and ask him to identify all sources of non-VA treatment.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records.  This includes any new treatment he has received since returning to Enterprise, Alabama.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain a VA medical opinion to determine the nature and etiology of his bilateral hip strain, chronic ankle sprain, obstructive sleep apnea, and restless leg syndrome.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.  The Veteran does not need to be scheduled for a VA examination unless the examiner believes one is necessary to provide an adequate opinion.

The examiner is asked to answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that his bilateral hip strain, chronic ankle sprain, obstructive sleep apnea, and restless leg syndrome was incurred in, or is otherwise related to, active service?

A complete explanation must be provided for all opinions expressed.  The examiner should consider and discuss the pertinent evidence, to include the Veteran's lay statements.

4.  Obtain a VA medical opinion considering the etiology of the Veteran's sinus arrhythmia with bradycardia.  If possible the opinion should be authored by a cardiologist.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with writing the opinion.  The Veteran does not need to be scheduled for a VA examination unless the examiner believes one is necessary to provide an adequate opinion.

The examiner is asked to answer the following questions regarding the sinus arrhythmia with bradycardia:

A)  The August 2011 examiner determined that the Veteran had a history of sinus arrhythmia as a child, but during the April 2017 hearing the Veteran denied knowing whether or not he had an abnormal heart beat prior to service.  Based on the evidence of record, and the nature of the disease itself, indicate whether it is clear and unmistakable (e.g. obvious, manifest, and undebatable) that this condition pre-existed active service.  Please explain what evidence supports your opinion.

B)  If so, state whether it is also clear and unmistakable (obvious, manifest, and undebatable) that this pre-existing condition WAS NOT aggravated (i.e., permanently worsened) during service or, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  

Note: The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

C)  If a response to A) or B) is negative, then provide an opinion as to whether the condition at least as likely as not (a probability of 50 percent or greater) had onset in or is otherwise related to active service.

D)  Is it at least as likely as not that the disability was proximately caused or aggravated by the service-connected dysautonomia with near-syncope?

Question D) requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a condition beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the sinus bradycardia prior to its aggravation by the dysautonomia with near-syncope.

The examiner should comment on the August 2011 VA examiner's finding that the two disabilities are not associated, as confirmed by cardiac testing.  To be clear, even if the examiner is in agreement with this conclusion, his response to question D) should clearly address each of proximate causation and aggravation.

A complete explanation must be provided for all opinions expressed.  The examiner should consider and discuss the pertinent evidence, to include the Veteran's statements.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

The examiner is asked to confirm the diagnosis of tension headaches.  If this diagnosis is ruled out or an alternative diagnosis is provided, it should be clearly explained why that is so.

The examiner is also asked to answer the following questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the disability was incurred in, or is otherwise related to, active service?

For the purposes of offering an opinion, the examiner may assume that the Veteran hit the back of his head during basic training as he has described.

B)  Is it at least as likely as not that the disability is proximately caused or aggravated by his service-connected obstructive sleep apnea or dysautonomia with near-syncope?

Question B) requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a condition beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the headaches prior to its aggravation by the obstructive sleep apnea or dysautonomia with near-syncope.

A complete explanation must be provided for all opinions expressed.  The examiner should consider and discuss the pertinent evidence, to include the Veteran's statements.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

The examiner is asked to answer the following questions:

A)  Does the Veteran have a current diagnosis of sinusitis or has he had the disease at any point since discharge from service in March 2010?

B)  Is it at least as likely as not (a 50 percent or greater probability) that his sinusitis was incurred in, or is otherwise related to, active service?

A complete explanation must be provided for all opinions expressed.  The examiner should consider and discuss the pertinent evidence, to include the Veteran's statements.

7.  Obtain a VA medical opinion concerning the etiology of the Veteran's asthma.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with writing the opinion.

Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed asthma with mild obstructive pulmonary disease prior to service entrance was aggravated during service?

Where there is an increase in disability during service the disease will be presumed to have been aggravated therein.  The presumption of aggravation may only be rebutted by clear and unmistakable evidence that the increase in disability was due to the natural progress of the disease.  If there is an increase in disability during service and the examiner believes it to be due to the natural progress of the disease, then he or she should explain what evidence supports that conclusion.

A complete explanation must be provided for all opinions expressed.  The examiner should consider and discuss the pertinent evidence, to include the Veteran's statements.

8.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine sprain, left and right knee sprains, and left and right shin splints.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

Each joint should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or is not medically appropriate in this case, he or she should clearly explain why that is so.

For each joint, the examiner is asked to express an opinion as to whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  To be clear, the Veteran should be asked to give a lay description of such characteristics, and the examiner should consider his response in formulating the opinion.

Regarding the lumbar spine sprain, the examiner should also consider the Veteran's description of flares provided during the April 2017 Board hearing.  He described flares of pain and limitation of motion that occur after extended physical labor and no more than three times per month.  See Board Hr'g Tr. 12-15.  During such flares he will not bend down to put on his shoes.  Id.  He described the flares as "It's not like I can't move at all but what I mean is when I got past maybe 25 or 30 degrees I feel a lot of tension building up."  Id. at 13.  

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

A complete explanation must be provided for all opinions expressed.  The examiner should consider and discuss the pertinent evidence, to include the Veteran's statements.

9.  Schedule the Veteran for a VA examination to determine the current severity of his dysautonomia with near-syncope.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

The examiner should note the Veteran's testimony from the April 2017 Board hearing.  Therein, he reported that near-syncope episodes occur multiple times each day, most frequently in the morning after waking up.

A complete explanation must be provided for all opinions expressed.  The examiner should consider and discuss the pertinent evidence, to include the Veteran's statements. 

10.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


